Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 10/15/2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected container assembly , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected for being indefinite due to the claim language “a light part.” It is unclear whether this claim limitation requires both the light itself and the light mounting portion or just the light mounting portion. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130152467 A1) in view of Watson (US 10999985 B2), Howsley (US 2897631 A) and Woong (KR 20090095222 A).
Regarding claim 1, Chang discloses a container unit (20, see fig 2) for hydroponics, comprising: a 
container (20, see fig 2) having an overflow unit (28, see fig 2) and an outflow unit (36, see fig 9) located therein, and at least one hook (22, see fig 2) connected to a back of the container, the overflow unit configured to control water level in the container to prevent plant root from being rotted (see para 0046-0047).
	Chang fails to disclose the overflow unit including an overflow tube, the outflow unit including a siphon pipe which is height adjustable; a cover mounted to the container and having an opening, 
a first hole and a second hole, and a pot engaged with the opening of the cover. 
	Watson teaches the overflow unit (14 and 160) including an overflow tube (160), a cover (30)  mounted to the container and having an opening (32), and a pot (20) engaged with the opening of the cover (see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the overflow unit and cover of Watson to provide easy drainage of excessive water to ensure plants do not become waterlogged and to prevent bugs, bacteria or debris from entering the water reservoir.
	Howsley teaches the outflow unit including a siphon pipe (7, see fig 3) which is height adjustable (see col 4, lines 1-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the height adjustable siphon pipe of Howsley to provide a customizable system for the specific hydration needs of various types of plants.
	Woong teaches a first hole and a second hole (see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the first and second holes in the cover as taught by Woong to provide spacing for the irrigation system components. 

Regarding claim 4, the modified reference teaches the container unit as claimed in claim 1, and 
Howsley further teaches wherein the siphon pipe is a U-shaped pipe and includes a U-section (see figs 3 and 4) which has an oval cross section (see figs 3 and 4, cross section of siphon 7 would be oval),
the siphon pipe includes an inlet formed in a first end thereof (see inlet end of siphon 7 in fig 3).

Regarding claim 5, the modified reference teaches container unit as claimed in claim 1, and 
Chang further teaches wherein the outflow unit includes an outlet (31 through 36, see fig 9) formed through an underside of the container.
Howsley further teaches a second end of the siphon pipe is inserted into the outlet (siphon 7 
through outlet adjacent element 10, see fig 3). 

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130152467 A1) in view of Watson (US 10999985 B2), Howsley (US 2897631 A) and Woong (KR 20090095222 A) as applied to claim 1 above, and further in view of Azoulay (US 20100031566 A1) and Yong (KR 20110086232 A).
Regarding claim 2, the modified reference teaches the container unit as claimed in claim 1. 
The modified reference fails to teach wherein the container includes a reception part on at least 
one side thereof, a light part is inserted into the reception part, and includes a clip.
	Azoulay teaches wherein the container includes a reception part (reception part at the bottom of 16 where it adjoins 20, see fig 1) on at least one side thereof, a light part (14 and 16) is inserted into the reception part. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the reception part and light part of Azoulay to easy attachment of the light source so the plant may be provided with specific lighting conditions required by their plant type.
	The modified reference teaches the invention as claimed, including a connection piece (see connection between light 14 and stand 16, Azoulay para 0026), except for where the connection piece is a clip. Yong teaches a clip (42) for connecting a light part and a planter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the clip of Yong to ensure a sturdy connection that is easily detachable for cleaning or transport, and since the equivalence of a clip as a connection piece for their use in the connector art and the selection of any known equivalents to connect two pieces would be within the level of ordinary skill in the art.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130152467 A1) in view of Watson (US 10999985 B2), Howsley (US 2897631 A) and Woong (KR 20090095222 A) as applied to claim 1 above, and further in view of Missy (US 6862843 B2).
Regarding claim 3, the modified reference teaches container unit as claimed in claim 1, and 
Chang as modified by Watson teaches a top face of the container is inclined downward relative to a horizontal plane (Chang fig 2) and a curved front face of the container (see fig 2). 
	Chang as modified by Watson fails to teach the downward incline being 37 degrees, and a concaved face is formed to a front face of the container.
	Missy teaches a concaved face is formed to a front face of the container (concave face/side walls 22 of planter 20, see figs 2 and 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the concave shape which would help facilitate drainage downward while ensuring the plants still receive adequate watering and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	The modified reference teaches the claimed invention except for the downward incline being 37 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the downward incline being 37 degrees to ensure the plant is tilted to grow towards the light without risk of falling out of the planter and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130152467 A1) in view of Watson (US 10999985 B2), Howsley (US 2897631 A) and Woong (KR 20090095222 A) as applied to claim 5 above, and further in view of Huang (US-20150338009-A1).
Regarding claim 6, the modified reference teaches container unit as claimed in claim 5.
The modified reference fails to teach wherein multiple seal rings are located between the outlet 
and the second end of the siphon pipe.
	Huang teaches wherein multiple seal rings (O-rings 515, see para 0017) are located between the outlet and the second end of the siphon pipe.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the multiple O-rings of Huang to provide a watertight fit to prevent leaking within the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document are relevant as they pertain to similar planting systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619